Exhibit 10.17

 

 

Touchpoint Metrics, Inc.
Employment Agreement


May 16, 2015

Stephen Shay

21104 NE 130th Court 

Woodinville, WA  98077

 

Re: Employment Agreement

 

Dear Steve:

 

We are pleased to offer you the position of Vice President of Touchpoint
Metrics, Inc. (the “Company”). Your employment by the Company shall be governed
by the following terms and conditions (this “Agreement”):

 

1.           Duties and Scope of Employment.

 

(a)     Start Date. You shall start full-time Employment May 16, 2015.

 

(b)     Position. For the term of your employment under this Agreement (your
“Employment”), the Company agrees to employ you in the position of Vice
President. You will report to the Company’s President and CEO, Michael Hinshaw.
You will perform the duties and have the responsibilities and authority
customarily performed and held by an employee in your position or as otherwise
may be assigned or delegated to you by the Company’s President and CEO,
including but not limited to the duties and responsibilities described in the
Exhibit C: Job Scorecard.

 

(c)     Obligations to the Company. During your Employment, you shall devote
your full business efforts and time to the Company. During your Employment, you
shall not render services in any capacity to any other person or entity and
shall not act as a sole proprietor or partner of any other person or entity or
own more than five percent of the stock of any other corporation, without the
prior written approval of the President and CEO. Notwithstanding the foregoing,
you may serve on corporate, civic or charitable boards or committees, deliver
lectures, fulfill speaking engagements, teach at educational institutions, or
manage personal investments without such advance written consent, provided that
such activities do not individually or in the aggregate interfere with the
performance of your duties under this Agreement. You shall comply with the
Company’s policies and rules, as they may be in effect from time to time during
your Employment.

 

(d)     No Conflicting Obligations. You represent and warrant to the Company
that you are under no obligations or commitments, whether contractual or
otherwise, that are inconsistent with your obligations under this Agreement. In
connection with your Employment, you shall not use or disclose any trade secrets
or other proprietary information or intellectual property in which you or any
other person has any right, title or interest and your Employment will not
infringe or violate the rights of any other person. You represent and warrant to
the Company that you have returned all property and confidential information
belonging to any prior employer.

 

2.           Compensation.

 

(a)     Salary. The Company shall pay you an initial base salary at a gross
annual rate of $240,000. Such salary shall be payable in accordance with the
Company’s standard payroll procedures. The annual compensation specified in this
subsection (a), together with any modifications in such compensation that the
Company may make from time to time, is referred to in this Agreement as “Base
Salary.”

 

 

--------------------------------------------------------------------------------

 

 

(b)     Initial Stock Option Grant. In connection with commencement of your
employment and subject to the approval of the Company’s Board of Directors (the
“Board”), the Company shall grant you an option to purchase 600,000 shares of
the Company’s Common Stock (the “Option”). The exercise price per share will be
equal to the fair market value per share on the date the Option is granted, as
determined by the Company’s Board of Directors in good faith compliance with
applicable guidance in order to avoid having the Option be treated as deferred
compensation under Section 409A of the Internal Revenue Code of 1986, as
amended. There is no guarantee that the Internal Revenue Service will agree with
this value. You should consult with your own tax advisor concerning the tax
risks associated with accepting an option to purchase the Company’s Common
Stock. The term of the Option shall be 10 years, subject to earlier expiration
in the event of the termination of your services to the Company. The Option
shall vest and become exercisable at the rate of 20% of the total number of
option shares after the first six months of continuous service, and thereafter
20% of the total number of option shares shall become vested and exercisable in
equal installments every six months of continuous service. The Option shall be
subject to the other terms and conditions set forth in the Company’s Share
Option Plan (the “Stock Plan”) and in the Company's standard form of stock
Option Commitment (the “Option Commitment”).

 

(c)     Time Off. You will be entitled to paid time off during the time you are
employed by the Company in accordance with the Company’s time off policies.

 

3.           Business Expenses. The Company will reimburse you for your
necessary and reasonable business expenses incurred in connection with your
duties hereunder upon presentation of an itemized account and appropriate
supporting documentation, all in accordance with the Company’s generally
applicable policies.

 

4.           Health and Dental Insurance Coverage. During your Employment, you
shall be eligible to participate in the employee benefit plans maintained by the
Company and generally available to similarly situated employees of the Company,
subject in each case to the generally applicable terms and conditions of the
plan in question and to the determinations of any person or committee
administering such plan. The Company will be responsible for payment of premiums
for coverage of your health and dental insurance plans that the Company may have
in effect from time to time, not to exceed $500. You will have the option of
adding spouse and/or dependents to the health and/or dental insurance plans that
the Company may have in effect from time to time, not to exceed $500. Costs of
health and/or insurance plans that exceed $500 will be your responsibility.

 

5.          Termination. Your Employment shall be “at will,” meaning that either
you or the Company shall be entitled to terminate your Employment at any time
and for any reason, with or without Cause. Any contrary representations that may
have been made to you shall be superseded by this Agreement. This Agreement
shall constitute the full and complete agreement between you and the Company on
the “at-will” nature of your Employment, which may only be changed in an express
written agreement signed by you and a duly authorized officer of the Company.

 

6.           Non-Solicitation. During the period commencing on the date of this
Agreement and continuing until the third anniversary of the date when your
Employment terminated for any reason, you shall not directly or indirectly,
personally or through others, solicit or attempt to solicit (on your own behalf
or on behalf of any other person or entity) either (i) any employee or any
consultant of the Company or any of the Company’s affiliates or (ii) the
business of any customer of the Company or any of the Company’s affiliates on
whom you called or with whom you became acquainted during your Employment.

 

-2-

--------------------------------------------------------------------------------

 

 

7.           Pre-Employment Conditions.

 

(a)     Confidentiality Agreement. Your acceptance of this offer and
commencement of employment with the Company is contingent upon the execution,
and delivery to an officer of the Company, of the Company’s Confidential
Information and Invention Assignment Agreement, attached hereto as Attachment A
(the “Confidentiality Agreement”), prior to or on your Start Date.

 

(b)     Right to Work. For purposes of federal immigration law, you will be
required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided to us within three (3) business days of your Start Date, or our
employment relationship with you may be terminated.

 

(c)     Verification of Information. This offer of employment is also contingent
upon the successful verification of the information you provided to the Company
during your application process, as well as a general background check performed
by the Company to confirm your suitability for employment. By accepting this
offer of employment, you warrant that all information provided by you is true
and correct to the best of your knowledge, you agree to execute any and all
documentation necessary for the Company to conduct a background check and you
expressly release the Company from any claim or cause of action arising out of
the Company’s verification of such information.

 

8.           Successors.

 

(a)     Company’s Successors. This Agreement shall be binding upon any successor
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets. For all purposes under this Agreement, the
term “Company” shall include any successor to the Company’s business or assets
that becomes bound by this Agreement.

 

(b)     Your Successors. This Agreement and all of your rights hereunder shall
inure to the benefit of, and be enforceable by, your personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.

 

9.           Miscellaneous Provisions.

 

(a)     Withholding Taxes. All payments made under this Agreement shall be
subject to reduction to reflect taxes or other charges required to be withheld
by law.

 

(b)     No Assignment. This Agreement and all of your rights and obligations
hereunder are personal to you and may not be transferred or assigned by you at
any time. The Company may assign its rights under this Agreement to any entity
that assumes the Company’s obligations hereunder.

 

(c)     Notices. All legal notices contemplated by this Agreement shall be in
writing and shall be deemed to have been duly given when personally delivered or
when mailed by U.S. registered or certified mail, return receipt requested and
postage prepaid. In your case, mailed notices shall be addressed to you at the
home address that you most recently communicated to the Company in writing. In
the case of the Company, mailed notices shall be addressed to its corporate
headquarters, and all notices shall be directed to the attention of its
Secretary.

 

-3-

--------------------------------------------------------------------------------

 

 

(d)     Modifications and Waivers. No provision of this Agreement shall be
modified, waived or discharged unless the modification, waiver or discharge is
agreed to in writing and signed by you and by an authorized officer of the
Company (other than you). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

 

(e)     Entire Agreement. This Agreement supersedes any and all prior offer
letters or employment agreements entered into between you and the Company. This
Agreement and the Confidentiality Agreement contain the entire understanding of
the parties with respect to the subject matter hereof. No other agreements,
representations or understandings (whether oral or written and whether express
or implied) which are not expressly set forth in this Agreement have been made
or entered into by either party with respect to the subject matter hereof.

 

(f)     Severability. If any provision of this Agreement becomes or is deemed
invalid, illegal or unenforceable in any applicable jurisdiction by reason of
the scope, extent or duration of its coverage, then such provision shall be
deemed amended to the minimum extent necessary to conform to applicable law so
as to be valid and enforceable or, if such provision cannot be so amended
without materially altering the intention of the parties, then such provision
shall be stricken and the remainder of this Agreement shall continue in full
force and effect. If any provision of this Agreement is rendered illegal by any
present or future statute, law, ordinance or regulation (collectively, the
“Law”) then that provision shall be curtailed or limited only to the minimum
extent necessary to bring the provision into compliance with the Law. All the
other terms and provisions of this Agreement shall continue in full force and
effect without impairment or limitation.

 

(g)     Governing Law. This Agreement shall be interpreted in accordance with
the laws of the State of California without giving effect to provisions
governing the choice of law.

 

(h)     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

 

[sig01.jpg]
 
[sig02.jpg]

 

 

-4-

--------------------------------------------------------------------------------

 

 

Attachment A

Touchpoint Metrics, Inc.

Confidential Information and Invention Assignment Agreement

 

As a condition of my becoming employed (or my employment being continued) by or
retained as a consultant (or my consulting relationship being continued) by
Touchpoint Metrics, Inc. or any of its current or future subsidiaries,
affiliates, successors or assigns (collectively, the “Company”), and in
consideration of my employment or consulting relationship with the Company and
my receipt of the compensation now and hereafter paid to me by the Company, I
agree to the following:

 

1.           Employment or Consulting Relationship. I understand and acknowledge
that this letter does not alter, amend or expand upon any rights I may have to
continue in the employ of, or in a consulting relationship with, or the duration
of my employment or consulting relationship with, the Company under any existing
agreements between the Company and me or under applicable law. Any employment or
consulting relationship between the Company and me, whether commenced prior to
or upon the date of this letter, shall be referred to herein as the
“Relationship.”

 

2.           At-Will Relationship. I understand and acknowledge that my
Relationship with the Company is and shall continue to be at-will, as defined
under applicable law, meaning that either I or the Company may terminate the
Relationship at any time for any reason or no reason, without further obligation
or liability.

 

3.           Confidentiality.

 

(a)      Company Information. I agree at all times during the term of my
Relationship with the Company and thereafter, to hold in strictest confidence,
and not to use, except for the benefit of the Company to the extent necessary to
perform my obligations to the Company under the Relationship, or to disclose to
any person, firm, corporation or other entity without written authorization of
the Company, any Confidential Information of the Company which I obtain or
create. I further agree not to make copies of such Confidential Information
except as authorized by the Company. I understand that “Confidential
Information” means any information treated and/or maintained by the Company or
any other person as confidential and/or proprietary, whether oral or written or
in tangible form, and whether or not it is designated or otherwise marked as
confidential or proprietary, including trade secrets, non-public intellectual
property and other property rights, as well as technical data, trade secrets or
know-how, including, but not limited to, research, present and future
methodologies, business, development and product plans, products, services,
suppliers, employees, suppliers, vendors, contractors, client and customer lists
and clients and customers (including, but not limited to, clients and customers
of the Company on whom I called or with whom I became acquainted during the
Relationship), prices and costs, markets, software, developments, inventions,
laboratory notebooks, processes, formulas, technology, designs, drawings,
engineering, hardware configuration information, marketing, licenses, finances,
budgets, forecasts, market testing, specifications, configurations, designs,
drawings, apparatuses, sketches, data, any and all confidential or proprietary
business information and interests protectable under applicable law, or other
information disclosed to me by the Company either directly or indirectly in
writing, orally or by drawings or observation of parts or equipment or created
by me during the period of the Relationship, whether or not during working
hours. I understand that “Confidential Information” includes, but is not limited
to, information pertaining to any aspects of the Company’s business which is
either information not known by actual or potential competitors of the Company
or other third parties not under confidentiality obligations to the Company, or
is otherwise proprietary information of the Company or its customers or
suppliers, whether of a technical nature or otherwise. I further understand that
Confidential Information does not include any of the foregoing items which has
become publicly and widely known and made generally available through no
wrongful act of mine or of others who were under confidentiality obligations as
to the item or items involved.

 

-5-

--------------------------------------------------------------------------------

 

 

(b)     Ownership; Nondisclosure. I agree at all times during the term of my
Relationship with the Company and thereafter, to hold in strictest confidence,
and not to use, except for the benefit of the Company to the extent necessary to
perform my obligations to the Company under the Relationship, or to disclose to
any third party without written authorization of the Company, any Confidential
Information of the Company which I obtain or create. I agree that my
relationship with Company does not vest in me any interest in any Confidential
Information, other than the right to use Confidential Information as necessary
to perform my duties and obligations as an employee and under any written
agreement with the Company relating to the Relationship in accordance with the
terms and conditions of such agreement, and that the use or duplication of
Confidential Information in any other business or for any other purpose would
constitute an unfair method of competition. I acknowledge and agree that all
Confidential Information, regardless of whether or when created or received by
me, belongs to the Company, a client, or any of their respective affiliates or
suppliers, may contain trade secrets belonging to Company, a client, or any of
their respective affiliates or suppliers, and is disclosed to Consultant or
authorized for my use solely on the condition that I agree, and I hereby agree,
that I: (i) will not use Confidential Information, directly or indirectly, in
any other business or capacity or for my own or any other person’s benefit or
purpose, except as permitted by this Agreement or as authorized in writing by
the Company; (ii) will maintain the absolute confidentiality of Confidential
Information during and after the term of discussions, the Relationship, and at
any later time; (iii) will not make unauthorized copies of any portion of
Confidential Information disclosed in written form or any other form that may be
copied or duplicated; and (iv) will adopt and implement all reasonable
procedures that either the Company or any client may prescribe from time to time
to prevent unauthorized use or disclosure of Confidential Information, including
restrictions on disclosure to Company employees or suppliers, and the use of
non-disclosure and non-competition agreements that the Company or any client may
prescribe or approve for my shareholders, partners, members, officers, managers,
directors, employees, independent contractors, agents, or representatives who
may have access to Confidential Information.

 

(c)     Use And Return. I agree that all Confidential Information and all other
information, documents, and things (such as, but not limited to, programs,
software, files, documentation, reports, lists, computers, peripherals, books,
manuals, supplies, equipment, e-mail messages, and voice mail messages) that I
make or that come into my possession by reason of discussions or the
Relationship are the property of the Company, a client, or their respective
affiliates or suppliers (and are not my property). I agree that I will not use
them in any way except in the regular course of discussions or as necessary to
perform my duties and obligations under any written agreement with The Company
relating to the Relationship in accordance with the terms and conditions of such
agreement, and I agree that I will return them to The Company promptly upon
request of The Company. I agree that I will not take, reproduce, or retain
originals of any Confidential Information or any information, documents, or
things of The Company, any client, or any of their respective affiliates without
the express written permission of The Company.

 

(d)     Unauthorized Disclosure. I shall notify The Company immediately upon the
discovery of any unauthorized use or disclosure of any Confidential Information,
and will cooperate with The Company in every reasonable way to assist The
Company in regaining possession of the Confidential Information and in
preventing its further unauthorized use or disclosure.

 

(e)     Compelled Disclosure. If I am required to disclose any Confidential
Information by order of a court or other legal authority, or by operation of
law, I will give The Company prompt written notice thereof, and will consult and
cooperate with The Company and provide reasonable assistance as requested by The
Company in its efforts to prevent or narrow the disclosure or to obtain a
protective order, decree, or other reliable assurance that confidential
treatment will be accorded the information disclosed. To the fullest extent
permitted by law I will continue to protect as confidential and proprietary
under this Agreement all Confidential Information disclosed in response to a
court order, subpoena, regulation, or other process of law.

 

-6-

--------------------------------------------------------------------------------

 

 

(f)     Prior Obligations. I represent that my performance of all terms of this
letter as an employee or consultant of the Company has not breached and will not
breach any agreement to keep in confidence proprietary information, knowledge or
data acquired by me prior or subsequent to the commencement of my Relationship
with the Company, and I will not disclose to the Company or use any inventions,
confidential or non-public proprietary information or material belonging to any
previous, client, employer or any other party. I will not induce the Company to
use any inventions, confidential or non-public proprietary information, or
material belonging to any previous client, employer or any other party.

 

(g)     Third Party Information. I recognize that the Company has received and
in the future will receive confidential or proprietary information from its
clients, customers, licensees, employees, contractors, suppliers, vendors,
licensors and other third parties subject to a duty on the Company’s part to
maintain the confidentiality of such information and to use it only for certain
limited purposes. I agree to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
firm or corporation or to use it except as necessary in carrying out my work for
the Company consistent with the Company’s agreement with such third party.

 

(h)     No Expectation of Privacy. I agree that I have no expectation of privacy
with respect to Company’s telecommunications, software, networking, or
information processing systems (including computer files, e-mails, and voice
mail messages), and that my activity and any files and messages on or using any
of these systems may be monitored at any time without notice.

 

(i)     Additional Obligations. I acknowledge that Company may, from time to
time, enter into or renew agreements with other persons, including federal,
state, and local governments or agencies thereof, related to the Relationship
that impose certain obligations or restrictions on the Company regarding
Confidential Information or other information identified in those agreements. I
agree to be bound by all such obligations and restrictions and to take all
action necessary to honor the obligations of the Company thereunder, including
signing such confidentiality, non-disclosure, and other agreements as may be
required by other persons or third parties as a condition to The Company
obtaining or using Confidential Information or other information identified in
those agreements. I further acknowledge that in connection with discussions or
the Relationship, I may come into possession or knowledge of the Confidential
Information of another person in the absence of any agreement with that person
regarding such information, and I agree that in such event I will protect and
maintain the confidentiality of such Confidential Information to the same extent
as I am obligated to protect and maintain the confidentiality of Confidential
Information under this Agreement and subject to the same restrictions on
disclosure and use of Confidential Information set forth in this Agreement.

 

(j)     Competitive Use. I agree not to use any Confidential Information or any
other property of the Company, any client, or any of their respective affiliates
or suppliers to compete with the Company, either directly or indirectly, in any
manner, during or after discussions or the Relationship at any time.

 

4.           Inventions.

 

(a)     Inventions Retained and Licensed. I have attached hereto, as Exhibit A,
a list describing with particularity all inventions, original works of
authorship, developments, improvements, and trade secrets which were made by me
prior to the commencement of the Relationship (collectively referred to as
“Prior Inventions”), which belong solely to me or belong to me jointly with
another, which relate in any way to any of the Company’s proposed businesses,
products or research and development, and which are not assigned to the Company
hereunder; or, if no such list is attached, I represent that there are no such
Prior Inventions. If, in the course of my Relationship with the Company, I
incorporate into a Company product, process or machine a Prior Invention owned
by me or in which I have an interest, the Company is hereby granted and shall
have a non-exclusive, royalty-free, irrevocable, perpetual, worldwide license
(with the right to sublicense) to make, have made, copy, modify, make derivative
works of, use, sell and otherwise distribute such Prior Invention as part of or
in connection with such product, process or machine.

 

-7-

--------------------------------------------------------------------------------

 

 

(b)     Assignment of Inventions. I agree that I will promptly make full written
disclosure to the Company, will hold in trust for the sole right and benefit of
the Company, and hereby assign to the Company, or its designee, all my right,
title and interest throughout the world in and to any and all inventions,
original works of authorship, developments, concepts, know-how, improvements or
trade secrets, whether or not patentable or registrable under copyright or
similar laws, which I may solely or jointly conceive or develop or reduce to
practice, or cause to be conceived or developed or reduced to practice, during
the period of time in which I am employed by or a consultant of the Company
(collectively referred to as “Inventions”), except as provided in Section 4(e)
below. I further acknowledge that all inventions, original works of authorship,
developments, concepts, know-how, improvements or trade secrets which are made
by me (solely or jointly with others) within the scope of and during the period
of my Relationship with the Company are “works made for hire” (to the greatest
extent permitted by applicable law) and are compensated by my salary (if I am an
employee) or by such amounts paid to me under any applicable consulting
agreement or consulting arrangements (if I am a consultant), unless regulated
otherwise by the mandatory law of the state of California.

 

(c)     Maintenance of Records. I agree to keep and maintain adequate and
current written records of all Inventions made by me (solely or jointly with
others) during the term of my Relationship with the Company. The records may be
in the form of notes, sketches, drawings, flow charts, electronic data or
recordings, laboratory notebooks, and any other format. The records will be
available to and remain the sole property of the Company at all times. I agree
not to remove such records from the Company’s place of business except as
expressly permitted by Company policy which may, from time to time, be revised
at the sole election of the Company for the purpose of furthering the Company’s
business. I agree to return all such records (including any copies thereof) to
the Company at the time of termination of my Relationship with the Company as
provided for in Section 5.

 

(d)     Patent and Copyright Rights. I agree to assist the Company, or its
designee, at its expense, in every proper way to secure the Company, or its
designee’s, rights in the Inventions and any copyrights, patents, trademarks,
mask work rights, moral rights, or other intellectual property rights relating
thereto in any and all countries, including the disclosure to the Company or its
designee of all pertinent information and data with respect thereto, the
execution of all applications, specifications, oaths, assignments, recordations,
and all other instruments which the Company or its designee shall deem necessary
in order to apply for, obtain, maintain and transfer such rights and in order to
assign and convey to the Company or its designee, and any successors, assigns
and nominees the sole and exclusive rights, title and interest in and to such
Inventions, and any copyrights, patents, mask work rights or other intellectual
property rights relating thereto. I further agree that my obligation to execute
or cause to be executed, when it is in my power to do so, any such instrument or
papers shall continue after the termination of this letter until the expiration
of the last such intellectual property right to expire in any country of the
world. If the Company or its designee is unable because of my mental or physical
incapacity or unavailability or for any other reason to secure my signature to
apply for or to pursue any application for any United States or foreign patents,
copyright, mask works or other registrations covering Inventions or original
works of authorship assigned to the Company or its designee as above, then I
hereby irrevocably designate and appoint the Company and its duly authorized
officers and agents as my agent and attorney in fact, to act for and in my
behalf and stead to execute and file any such applications and to do all other
lawfully permitted acts to further the application for, prosecution, issuance,
maintenance or transfer of letters patent, copyright or other registrations
thereon with the same legal force and effect as if originally executed by me. I
hereby waive and irrevocably quitclaim to the Company or its designee any and
all claims, of any nature whatsoever, which I now or hereafter have for
infringement of any and all proprietary rights assigned to the Company or such
designee.

 

-8-

--------------------------------------------------------------------------------

 

 

(e)     Exception to Assignments. I understand that the provisions of this
letter requiring assignment of Inventions to the Company do not apply to any
invention which I developed entirely on my own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either: (1) Relate at the time of conception or reduction to
practice of the invention to the employer’s business, or actual or demonstrably
anticipated research or development of the employer; or (2) Result from any work
performed by the employee for the employer. I will advise the Company promptly
in writing of any inventions that I believe meet such provisions and are not
otherwise disclosed on Exhibit A.

 

5.           Returning Company Documents. I agree that, at the time of
termination of my Relationship with the Company, I will deliver to the Company
(and will not keep in my possession, recreate or deliver to anyone else) any and
all devices, records, data, notes, reports, proposals, lists, correspondence,
specifications, drawings, blueprints, sketches, laboratory notebooks, materials,
flow charts, equipment, other documents or property, or reproductions of any of
the aforementioned items developed by me pursuant to the Relationship or
otherwise belonging to the Company, its successors or assigns. I further agree
that any property situated on the Company’s premises and owned by the Company,
including disks and other storage media, filing cabinets or other work areas, is
subject to inspection by Company personnel at any time with or without notice.

 

6.           Notification to Other Parties. In the event that I leave the employ
of the Company, I hereby consent to notification by the Company to my new
employer about my rights and obligations under this letter. I hereby grant
consent to notification by the Company to any other parties besides the Company
with whom I maintain a consulting relationship, including parties with whom such
relationship commences after the effective date of this letter, about my rights
and obligations under this letter.

 

7.           Solicitation of Employees, Consultants and Other parties. I agree
that during the term of my Relationship with the Company, and for a period of
thirty-six (36) months immediately following the termination of my Relationship
with the Company for any reason, whether with or without cause, I shall not
either directly or indirectly solicit, induce, recruit or encourage any of the
Company’s employees or consultants, suppliers, vendors or licensors to terminate
their relationship with the Company, or take away, hire, or otherwise engage the
services of the Company’s employees, consultants, suppliers, vendors or
contractors, or attempt to solicit, induce, recruit, encourage or take away
employees, consultants, vendors or contractors of the Company, either for myself
or for any other person or entity. Further, for a period of twelve (12) months
following termination of my Relationship with the Company for any reason, with
or without cause, I shall not solicit or accept any business from any client,
customer or licensee of the Company or the Company’s products, in each case,
that were introduced by the Company to me or are known to me or reasonably
should been known to me, with respect to any business, products or services that
(a) are competitive to the products or services offered by the Company, (b) I
know or should reasonably know the Company intended or intends to offer its
clients, customer or licensees, or (c) are under development as of the date of
termination of my Relationship with the Company.

 

-9-

--------------------------------------------------------------------------------

 

 

8.           Representations and Covenants.

 

(a)     Facilitation of Agreement. I agree to execute promptly any proper oath
or verify any proper document required to carry out the terms of this letter
upon the Company’s written request to do so.

 

(b)     Conflicts. I represent that my performance of all the terms of this
letter does not and will not breach any agreement I have entered into, or will
enter into with any third party, including without limitation any agreement to
keep in confidence proprietary information acquired by me in confidence or in
trust prior to commencement of my Relationship with the Company.

 

(c)     Voluntary Execution. I certify and acknowledge that I have carefully
read all of the provisions of this letter and that I understand and will fully
and faithfully comply with such provisions.

 

9.           General Provisions.

 

(a)     (a)     Governing Law. The validity, interpretation, construction and
performance of this letter shall be governed by the laws of the State of
California, without giving effect to the principles of conflict of laws.

 

(b)     Entire Agreement; Waiver; Modification. This letter sets forth the
entire agreement and understanding between the Company and me relating to the
subject matter herein and merges all prior discussions between us. No
modification or amendment to this letter, nor any waiver of any rights under
this letter, will be effective unless in writing signed by both parties. Any
subsequent change or changes in my duties, obligations, rights or compensation
will not affect the validity or scope of this letter.

 

(c)     Severability. If one or more of the provisions in this letter are deemed
void by law, then the remaining provisions will continue in full force and
effect.

 

(c)     Successors and Assigns. This letter will be binding upon my heirs,
executors, administrators and other legal representatives, and my successors and
assigns, and will be for the benefit of the Company, its successors, and its
assigns.

 

(d)     Survival. The provisions of this letter shall survive the termination of
the Relationship and the assignment of this letter by the Company to any
successor in interest or other assignee.

 

(e)     ADVICE OF COUNSEL. I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I
HAVE HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I
HAVE READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. THIS
AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR
PREPARATION HEREOF.

 

The parties have executed this letter on the respective dates set forth below.

 

-10-

--------------------------------------------------------------------------------

 

 

[sig03.jpg]

 

 

-11-

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP

EXCLUDED UNDER SECTION 4

 


Title


Date

Identifying Number
or Brief Description

      None  n/a  n/a

 

                                                

 

 

 

 

 

 

 

 

 

 

 

 

[sig04.jpg]

 

-12-

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

JOB SCORECARD

 

 

Accountabilities:

Metrics:

 

Strategic Planning, in partnership with COO and CEO

■

Relevant and current One-Page Strategic Plan (OPSP), updated quarterly and
annually

 

Business Development

■

Revenue targets defined in the OPSP

  ■ 15% Cost of Sales or less (direct sales costs)   ■

Close rate of 30% of sales opportunities

 

Client Engagement Management

■

CX Index score of 85% or above

  ■ 60% gross margin or higher (revenue less direct delivery costs)   ■ 90% on
time project completion   ■

50% follow-on project sales

 

Product and Service Offering Development

■

3-6 new ideas market tested per year

  ■ 1+ new products released to market per year   ■ <9 months time for MVP to
market   ■

>40% gross margin in year 1

 

 

Key Competencies (Technical and Cultural):

 

 

■

Customer insights and understanding

 

■

Customer experience domain expertise

 

■

Product development

 

■

Distribution channel development and management

 

■

Sales organization development and management

 

■

Consulting services delivery and client engagement management

 

■

Innovative

 

■

Passionate about CX

 

■

Results-driven

 

■

Likes to have fun

 

■

Driven to be the best

 

 

-13-